department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c october cc pa apjp b01 genin-130393-05 office_of_chief_counsel number info release date uil 6050p ------------------------------ ----------------------------------------------- ------------------------------ -------------------------------- dear ------------------ this letter responds to your request for information dated date regarding the requirements under sec_6050p of the internal_revenue_code code for reporting cancellation of indebtedness specifically you request information concerning the reporting requirements under sec_6050p for organizations that purchase debt you state that your association’s members are organizations that purchase debt for less than the face value of the debt you also state that these organizations generally pursue collection activity on purchased debts until the collection activity is either prohibited by law or the period for reporting the debt to a credit reporting agency expires you state that an organization may purchase debt for a lump sum amount and may not know the breakdown of that amount into principal interest charges and fees often these debts are settled for an amount less than the full amount owed the typical settlement arrangement provides that the debtor will pay an amount equal to or approximating the principal balance due and that all interest fees and charges to the extent these amounts can best be determined or estimated will be discharged you requested clarification on the sec_6050p reporting rules in the form of published guidance or a private_letter_ruling the internal_revenue_service service has decided to address your inquiries in the form of an information_letter rather than published guidance or a private_letter_ruling before issuing the final regulations under sec_6050p of the code the service published a notice of proposed rulemaking in the federal_register on date see f_r the notice of proposed rulemaking contained a rule that for purposes of sec_6050p lending money includes acquiring an indebtedness see sec_1_6050p-2 of the proposed_regulations the notice of proposed rulemaking provided the opportunity for public comment the service did not receive any comments from organizations that purchase debt on the rule in sec_1_6050p-2 before issuing the final regulations the genin-130393-05 service is not in a position to address your concerns in published guidance at this time in addition your request does not meet the requirements of a private_letter_ruling request set forth in revproc_2005_1 2005_1_irb_1 your inquiry poses several specific questions we have grouped the questions and answers into the following categories q1 who is required to report a discharge_of_indebtedness under sec_6050p of the code and when does the requirement to report arise a1 sec_6050p of the code provides that any applicable_entity that discharges indebtedness of any person during a calendar_year must file an information_return reporting the discharge sec_6050p provides that no information reporting is required under sec_6050p if the amount of the discharge is less than dollar_figure sec_6050p defines an applicable_entity to include an organization with a significant trade_or_business of lending money sec_1_6050p-2 of the income_tax regulations regulations provides that lending money is a significant trade_or_business if the organization lends money on a regular and continuous basis during the calendar_year sec_1_6050p-2 provides that lending money includes acquiring an indebtedness an organization that purchases debt may be an organization with a significant trade_or_business of lending money for purposes of sec_6050p of the code and the regulations the sec_6050p reporting requirements apply to discharges of indebtedness that occur on or after date see sec_1_6050p-2 the reporting requirements of sec_6050p of the code and the regulations apply on a calendar_year basis sec_1_6050p-1 of the regulations provides that upon the occurrence of an identifiable_event during a calendar_year an applicable_entity must report cancellation of indebtedness of dollar_figure or more during the calendar_year unless an exception to reporting applies sec_1_6050p-1 provides eight identifiable events that trigger reporting of cancellation of indebtedness q2 how does the 36-month non-payment testing_period identifiable_event apply to an organization that purchases debt and how may the organization rebut the presumption that this identifiable_event has occurred a2 sec_1_6050p-1 of the regulations provides a rebuttable_presumption that an identifiable_event has occurred during a calendar_year if a creditor has not received a payment during a month testing_period ending at the close of the year in applying the non-payment testing_period to an organization that purchases debt on december of each year the organization must determine how long it has not received payment see sec_1_6050p-1 the sec_6050p reporting requirements apply to discharges of indebtedness that occur on or after date see sec_1_6050p-2 if the non-payment genin-130393-05 testing_period identifiable_event or any other identifiable_event occurred prior to the effective date of sec_1_6050p-2 no reporting is required upon the occurrence of a subsequent identifiable_event if however an identifiable_event has not occurred before the effective date of sec_1_6050p-2 an organization must determine if an identifiable_event including the non-payment testing_period identifiable_event has occurred during or during any subsequent year for purposes of sec_6050p reporting an organization can rebut the presumption that the non-payment testing_period identifiable_event occurred by engaging in significant bona_fide collection activity during the last months that is more than nominal or ministerial see sec_1 6050p- b iv of the regulations this would require the organization to pursue collection activity beyond merely generating an automated mailing see sec_1 6050p- b iv a the organization can also rebut the presumption if the facts and circumstances on january of the following year indicate the debt has not been discharged see sec_1_6050p-1 the facts and circumstances may include the existence of a lien relating to the debt see sec_1_6050p-1 q3 how should an organization that purchases debt report discharges of indebtedness if it does not know the breakdown of an amount owed into principal interest charges and fees a3 sec_1_6050p-1 of the regulations provides that an indebtedness means any amount owed and may include stated principal fees stated_interest penalties administrative costs and fines however a discharge of interest is not required to be reported see sec_1_6050p-1 and only discharges of stated principal are required to be reported in the case of a lending transaction see sec_1 6050p- d sec_1_6050p-1 of the regulations provides in part that an applicable_entity must report the amount of the indebtedness discharged and any other information required by form 1099-c cancellation of debt the amount of the discharged debt is reported in box any amount of interest that is included i n box is separately reported in box accordingly to report properly an applicable_entity must separately report the amount of discharged interest in box if it included the discharged interest in the total amount reported in box if an applicable_entity does not know the breakdown of a purchased debt into principal interest charges and fees it should try to obtain this information so that it can determine the amount of interest and principal discharged if however the entity cannot obtain this information the entity should report using the best available information see q a8 for discussion of waiver of penalties for failure_to_file_correct_information_returns and furnish correct information statements genin-130393-05 q4 if an organization that purchases debt discharges an amount owed that includes interest and principal is the organization required to report only discharges of stated principal of dollar_figure or more a4 sec_6050p of the code provides that no information reporting is required under sec_6050p if the amount of the discharge is less than dollar_figure sec_1_6050p-1 of the regulations provides that except as provided in sec_1 6050p- d an applicable_entity must report cancellation of indebtedness of dollar_figure or more during a calendar_year sec_1_6050p-1 defines indebtedness to mean any amount owed to an applicable_entity including stated principal fees stated_interest penalties administrative costs and fines sec_1_6050p-1 provides that an applicable_entity is not required to report amounts other than stated principal in lending transactions sec_1_6050p-2 provides that lending money includes acquiring an indebtedness although sec_1_6050p-1 of the regulations provides a broad definition of what may constitute indebtedness for purposes of sec_6050p of the code sec_1_6050p-1 provides that an applicable_entity is required to report only stated principal in lending transactions if an organization that purchases debt which has a significant trade_or_business of lending money discharges an amount owed that includes interest and principal the organization is required to report only discharges of stated principal of dollar_figure or more q5 does filing a form 1099-c upon the occurrence of an identifiable_event prohibit future collection activity on the amount reported a5 sec_1_6050p-1 of the regulations provides that solely for purposes of the reporting requirements of sec_6050p of the code a discharge_of_indebtedness is deemed to have occurred upon the occurrence of an identifiable_event whether or not there is an actual discharge_of_indebtedness sec_6050p and the regulations do not prohibit collection activity after a creditor reports by filing a form 1099-c q6 is an organization that is required to report under sec_6050p of the code also required to notify a debtor that it will report a discharge_of_indebtedness prior to filing or that the discharge may be gross_income a6 sec_6050p of the code and the regulations do not require an applicable_entity to notify a debtor that it will report a discharge_of_indebtedness prior to filing the form 1099-c with the service or that the discharge_of_indebtedness may be gross_income sec_6050p provides however that an applicable_entity required to file a return with the service must also furnish a copy of the information_return to the debtor q7 does sec_6050p of the code require collection attorneys collection agencies or organizations that p urchase debt to notify a debtor of the tax consequences of a genin-130393-05 discharge_of_indebtedness resulting from a settlement at less than the full amount owed a7 sec_6050p of the code and the regulations do not require collection attorneys collection agencies or applicable entities to notify a debtor of the tax consequences of a discharge_of_indebtedness resulting from a settlement at less than the full amount owed q8 does sec_6050p of the code or the regulations provide a safe_harbor to protect a creditor who informs a debtor that it will report cancellation of indebtedness from inadvertent violations of the fair debt collections practices act state consumer protection laws the federal trade commission act and state deceptive trade practices acts a8 sec_6050p of the code and the regulations do not provide a safe_harbor to protect a creditor who informs a debtor that it will report cancellation of indebtedness from inadvertent violations of the fair debt collections practices act state consumer protection laws the federal trade commission act and state deceptive trade practices acts how the information reporting requirements of sec_6050p impact other federal or state consumer laws is beyond the scope of regulations under sec_6050p q9 what penalties may the service impose for failure to report under sec_6050p of the code and are there circumstances in which the service may waive the penalties a9 sec_6721 of the code provides a penalty for failure_to_file_correct_information_returns with the service the service may impose the penalty for a failure_to_file an information_return before the due_date or a failure to include all of the information required to be shown on the return or the inclusion of incorrect information the penalty amount under sec_6721 is generally dollar_figure for each return with respect to which a failure occurs not to exceed dollar_figure per filer per year there are exceptions to the penalty and limitations to the maximum penalty amount that may be imposed if the filer corrects the failure within a specified time period if the filer's failures to include information are de_minimis or if the filer's gross_receipts do not exceed certain amounts see sec_6721 b - d sec_6721 allows the service to impose a higher penalty in the case of failures due to intentional disregard of filing_requirements sec_6722 of the code provides a penalty for a failure to furnish correct information statements the service may impose the penalty for failure to furnish a n information statement on or before the due_date or failure to include all of the information required to be shown on a n information statement or the inclusion of incorrect information the penalty amount under sec_6722 is dollar_figure per failure not to exceed dollar_figure per filer per year sec_6722 allows the service to impose a higher penalty in the case of failures due to intentional disregard genin-130393-05 pursuant to sec_6724 of the code and the regulations the service may waive penalties under sec_6721 and sec_6722 if the filer can demonstrate that the failure is due to reasonable_cause and not to willful neglect a filer may obtain a waiver of the penalty if it can establish that either there are significant mitigating factors with respect to the failure as described in sec_301_6724-1 of the regulations on procedure and administration or the failure arose from events beyond the filer’s control as described in sec_301_6724-1 in addition the filer must demonstrate that it acted in a responsible manner as described in sec_301_6724-1 both before and after the failure occurred this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at -------------------- sincerely yours donna welch senior counsel administrative provisions judicial practice procedure administration
